Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 17th, 2022 does not place the application in condition for allowance.
The 112(a) rejection of Claim 7 has been withdrawn due to Applicant’s amendment.
The rejections over Himmer et al. are withdrawn due to Applicant’s amendment.
New grounds for objection and rejection follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first sealing part disposed on a top surface of the first substrate, and configured to surround a side surface of the second substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 1-3, 8-9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, Applicant recites, “wherein the thermoelectric leg is to extend in a first direction from the first electrode toward the second electrode”, “wherein the outer side of the first sealing part is aligned in the first direction with part of the first substrate”, and “wherein at least part of the second region is aligned in the first direction with part of the first substrate”.  The Examiner respectfully points out to Applicant that they have not disclosed the first two limitations in conjunction with the third limitation, where the second region is aligned in the first direction with part of the first substrate (See Annotated Figure 2 of the instant application, below).  Appropriate action required.
Annotated Figure 2 of the Instant Application

    PNG
    media_image1.png
    477
    778
    media_image1.png
    Greyscale

Regarding Claim 3, Applicant recites, “the third region is aligned in the first direction with part of the first substrate”.  The Examiner respectfully points out to Applicant that the third region (See Annotated Figure 2 of the instant application, above), is encompassed in the box on the right hand side of the image, wherein the third region is not aligned in the first direction with part of the first substrate.

	Regarding Claim 11, Applicant recites, “an inner surface at the inner side of the first sealing part, wherein part of the inner surface is to contact the side surface of the first substrate; an outer surface at the outer side of the first substrate; and a top surface to connect the inner surface to the outer surface”.  The Examiner respectfully points out that Applicant has not disclosed that the first sealing part has an inner surface contacting the side surface of the first substrate, but instead shows the first sealing part inner surface contact the side surface of the second substrate (See Annotated Figure 2 of the instant application, below).
Annotated Figure 2 of the Instant Application

    PNG
    media_image2.png
    501
    752
    media_image2.png
    Greyscale

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0365761 A1) in view of Himmer et al. (US 2015/0325766 A1).

In view of Claim 1, as best understood by the Examiner, Lee et al. teaches a thermoelectric module (Figure 2) comprising:
a first substrate (Figure 2, #2B & Paragraph 0031);
a first electrode disposed on the first substrate (Figure 2, #22 – top element & Paragraph 0035);
a thermoelectric leg disposed on the first electrode (Figure 2, #21a-b & Paragraph 0037);
a second electrode disposed on the thermoelectric leg (Figure 2, #22 – bottom element & Paragraph 0035), wherein the thermoelectric leg is to extend in a first direction from the first electrode toward the second electrode (Figure 2, #21a-b, the legs extend downward between the electrodes 22);
a second substrate disposed on the second electrode (Figure 2 & 6, #16 & Paragraph 0035);
a plurality of wire parts electrically connected to the first electrode and the second electrode (Figure 2, P4 & Paragraph 0051);
a first sealing part disposed on a top surface of the first substrate and configured to surround a side surface of the second substrate, wherein the first sealing part includes an inner side and an outer side, wherein the outer side of the first sealing part is aligned in the first direction with part of the first substrate (See Annotated Lee et al. Figure 2, below); and
Annotated Lee et al. Figure 2

    PNG
    media_image3.png
    255
    760
    media_image3.png
    Greyscale

a second sealing part configured to pass through the outer side of the first sealing part and through the inner side of the first sealing part (Figure 2, #3 & Paragraph 0033);
wherein at least one of the plurality of wire parts is partially disposed in the second sealing part (Figure 2, P4 & Paragraph 0051);
the second sealing part includes a first region most adjacent to the first sealing part at the inner side of the first sealing part and a second region which is disposed at the outer side of the first sealing part and comes into contact with the wire part which is partially disposed in the second sealing part, wherein at least part of the second region is aligned in the first direction with the part of the first substrate (See Annotated Lee et al. Figure 2, below).
Annotated Lee et al. Figure 2

    PNG
    media_image4.png
    441
    773
    media_image4.png
    Greyscale


Lee et al. does not disclose that the thickness of the second region of the second sealing part is smaller than a thickness of the first region of the second sealing part.
Himmer discloses a thickness of a second region of a second sealing part is smaller than a thickness of the first region of the second sealing part (See Annotated Himmer et al. Figure 13c, below & Paragraph 0090-0091).  Himmer teaches that this configuration guarantees the necessary electrical insulation with respect to the housing (Paragraph 0042), and that thermomechanical stresses occur especially when the different materials of the various components of the thermoelectric device, such as for instance housing, electrical insulation, conductor bridge, etc. with different coefficients of thermal expansion are connected with one another in a materially bonded manner and these are then exposed to different temperatures during operation. In addition, further thermomechanical stresses occur through the simultaneous presence both of a cold side and of a hot side on the module. It is therefore an object of the present invention to provide a thermoelectric device with an improved housing, in which the said problem no longer occurs or only occurs in a moderated form (Paragraph 0006-0007).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the thickness of the second region of the second sealing part is smaller than a thickness of the first region of the second sealing part as disclosed by Himmer in lee et al. thermoelectric module for the advantages of guaranteeing the necessary electrical insulation with respect to the housing.
Annotated Himmer et al. Figure 13c

    PNG
    media_image5.png
    784
    855
    media_image5.png
    Greyscale

In view of Claim 2, Lee et al. and Himmer are relied upon for the reasons given above in addressing Claim 1.  Himmer et al. teaches that the first region is disposed to be spaced apart from the wire part partially disposed in the second sealing part (See Annotated Himmer et al. Figure 13c, above).

	In view of Claim 3, Lee et al. and Himmer are relied upon for the reasons given above in addressing Claim 1.  Himmer et al. teaches that the second sealing part includes a third region disposed between the first region and the second region (Its noted that this sealing part incorporated into Lee et al. would still be aligned in the first direction with part of the first substrate, above); and a thickness of the third region of the second sealing part decreases as the third region becomes closer to the second region of the second sealing part (See Annotated Himmer et al. Figure 13c, below).
Annotated Himmer et al. Figure 13c

    PNG
    media_image6.png
    559
    609
    media_image6.png
    Greyscale

In view of Claim 8, Lee et al. and Himmer are relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that the first sealing part (Figure 2, #2A) is disposed to extend along an upper surface of the second substrate (Figure 2 & 6, #16 & Paragraph 0035).

In view of Claim 9, Lee et al. and Himmer are relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that the first sealing part is disposed to surround the second electrode, the first electrode, and the thermoelectric leg (Figure 2, #2A encompasses everything within the module except the output wiring).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0365761 A1) in view of Himmer et al. (US 2015/0325766 A1) in view of Niimi et al. (US 2006/0289051 A1).

In view of Claim 11, Lee et al. and Himmer are relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that the second substrate includes a bottom surface to face the first substrate; a top surface to face away from the first substrate; and the side surface to connect the bottom surface to the top surface (Figure 2 & 6, #16 is a rectangle). 
Lee et al. does not disclose that the first sealing part includes an inner surface at the inner side of the first sealing part, wherein part of the inner surface is to contact the side surface of the first substrate; an outer surface at the outer side of the first substrate; and a top surface to connect the inner surface to the outer surface.
Niimi et al. discloses a first sealing part includes an inner surface at an inner side of the first sealing part, wherein part of the inner surface is to contact the side surface of a first substrate; an outer surface at the outer side of the first substrate; and a top surface to connect the inner surface to the outer surface (See Annotated Niimi et al. Figure 9, below). Niimi et al. teaches that this configuration reduces exposure to moisture and other foreign matter (Paragraph 0038).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first sealing part includes an inner surface at an inner side of the first sealing part, wherein part of the inner surface is to contact the side surface of a first substrate; an outer surface at the outer side of the first substrate; and a top surface to connect the inner surface to the outer surface as disclosed by Niimi et al. in Lee et al. thermoelectric module for the advantage of reducing exposure to moisture and other foreign matter.
Annotated Niimi et al. Figure 9

    PNG
    media_image7.png
    453
    489
    media_image7.png
    Greyscale


	In view of Claim of Claim 12, Lee et al., Himmer and Niimi et al. are relied upon for the reasons given above in addressing Claim 11.  Lee et al. teaches there is a step provided from the top surface of the first sealing part to the top surface of the second substrate (See Annotated Lee et al. Figure 2, below).
Annotated Lee et al. Figure 2

    PNG
    media_image8.png
    327
    731
    media_image8.png
    Greyscale

In view of Claim 13, Lee et al., Himmer and Niimi et al. are relied upon for the reasons given above in addressing Claim 11.  Lee et al. et al. teaches that the first sealing part is coated with nickel or gold, corresponding to a third sealing part that covers the outer surface and top surface of the first sealing part (Paragraph 0031).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726